Title: From George Washington to Brigadier General John Paterson, 17 July 1780
From: Washington, George
To: Paterson, John


					
						Sir
						Head Quarters Bergen County July 17th 1780
					
					I have Recd Yours of the 15th Inst. and have to observe that neither Genl McDougal or any one else had ever made any representation of your having a desire to continue at West Point; nor had I heard a word on the Subject previous to the Rect of your Letter.
					Orders have already been given, that the Troops on the North River should have as much of their time employed in Manœuvering & disciplining, as their other duty will permit; And I flatter myself the attention to this article, will be such, as will in some Measure obviate the difficulty of taking the field (if you should be called to it) with troops entirely unacquainted with discipline.
					Should active operations be commenced it is probable you will be ordered to take the field with your Brigade, agreable to your request: as few or none of the Continental Troops will be continued in Garrison—And You may rest assured that I am ever disposed to gratify the inclination of the Officers: so far as it can be done, without breaking in upon the general Arrangements of the Army or

counter-acting the good of the Service. I am with esteem & regard Sir Your Most Obedt Servt
					
						Go. Washington
					
				